Citation Nr: 1019069	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-33 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating action of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in St. Louis, Missouri.  In that decision, the RO 
denied the Veteran's application to reopen his claim for 
service connection for PTSD.

As will be discussed in further detail in the following 
decision, the Board has determined that new and material 
evidence sufficient to reopen the Veteran's claim has indeed 
been received.  To this extent, therefore, the Veteran's 
appeal is being granted.  However, the de novo claim for 
service connection for PTSD is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  An unappealed August 2006 rating action denied service 
connection for PTSD.

2.  Evidence submitted since the August 2006 rating action is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.  


CONCLUSIONS OF LAW

1.  The August 2006 RO decision denying the Veteran's claim 
of service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 
(2009).  

2.  New and material evidence sufficient to reopen the issue 
for service connection for PTSD has been received, and the 
claim for service connection for PTSD is reopened.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the legislation regarding VA's duty 
to notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the issue of 
whether new and material evidence has been received 
sufficient to reopen the previously denied claim for service 
connection for PTSD, no further discussion of the VCAA is 
required with respect to this claim.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).  

Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the Veteran's 
previously denied claim of entitlement to service connection 
for PTSD.  After a review of the evidence of record, the 
Board finds that new and material evidence has been received.

By way of background, an unappealed August 2006 rating action 
denied service connection for PTSD.  The Veteran did not file 
a timely notice of disagreement, and the RO's August 2006 
decision became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(2009).  In September 2007, the Veteran filed a request to 
reopen his claim.

At the time of the August 2006 RO decision denying service 
connection for PTSD, the evidence of record included the 
Veteran's (1) service treatment records, (2) service 
personnel records, (3) VA treatment records dated from August 
2004 to July 2005, and (4) a Form 21-0781 stressor statement 
dated May 2006.

The August 2004 and July 2005 VA treatment records reflect 
positive PTSD screens, but no diagnosis of PTSD.  The Veteran 
reported in his May 2006 stressor statement that, while he 
was serving in Vietnam some time between the late summer or 
fall of 1965, he was told that his best friend, G.D., who was 
serving in the 1st calvary in Vietnam, had died from enemy 
fire.  The Veteran also reported that he had assisted in 
transporting wounded and dead soldiers from the area before 
learning that his friend had died there.

The unappealed August 2006 RO decision denied the Veteran's 
claim for service connection for PTSD on the basis of a lack 
medical evidence of a current diagnosis of PTSD as well as a 
determination that the Veteran's reported stressors could not 
be verified.

Since the final August 2006 RO decision, new evidence 
associated with the claims file in connection with the 
Veteran's September 2007 application to reopen his claim 
consists of: (1) VA treatment records dated February 2006 to 
January 2010, (2) a new Form 21-0781 stressor statement dated 
February 2008, and (3) several statements made by the 
Veteran.

Newly associated VA treatment records dated October 2007 
through November 2009 reflect a diagnosis of and treatment 
for PTSD.  Also, the Board notes that a search by the Board 
of the Vietnam Veterans Memorial website reflects that Mr. 
G.B. of the 1st Calvary died from enemy small arms fire in 
November 1965 in South Vietnam.  The website also reflects 
that G.D. was from a town in Missouri about five miles from 
the Veteran's hometown noted on enlistment.

As the newly submitted evidence now includes a diagnosis of 
PTSD as well as corroboration of at least one of the 
Veteran's reported stressors, the Board concludes that this 
evidence satisfies the low threshold requirement for new and 
material evidence.  38 C.F.R. § 3.156(a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  As such, the claim is 
reopened.


ORDER

New and material sufficient to reopen a claim for service 
connection for PTSD having been received, the appeal is 
granted to this extent.  


REMAND

The Veteran seeks entitlement to service connection for PTSD.  
After a thorough review of the Veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to adjudication of this de novo issue.  

As noted above, the Veteran claims that he incurred PTSD as a 
result of several stressors, including his best friend, Mr. 
G.D., dying in Vietnam while they were both stationed there 
(but in different units).  Of particular importance to the 
Board in this matter is the fact that a search conducted by 
the Board of the Vietnam Veterans Memorial website reflects 
that Mr. G.B. of the 1st Calvary died from enemy small arms 
fire in November 1965 in South Vietnam.  The website also 
reflects that G.D. was from a town in Missouri about five 
miles from the Veteran's hometown noted on enlistment.  Such 
evidence corroborates this stressor.  

The Board acknowledges that the Veteran has admitted that he 
was not present when his friend died.  Importantly, however, 
whether a stressor was of sufficient gravity to cause or 
support a diagnosis of PTSD is a question of fact for medical 
professionals.  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Furthermore, as noted above, newly submitted VA treatment 
records dated October 2007 through November 2009 reflect a 
current diagnosis of PTSD, although the Board notes that it 
is not clear whether the diagnosis is based on the DSM-IV 
criteria.  See 38 C.F.R. § 3.304(f) (2009).  

A complete and thorough review of the claims folder indicates 
that the Veteran has not been provided with a VA compensation 
and pension examination.  VA's duty to assist includes 
providing a veteran with a medical examination when the 
record (1) contains competent evidence that the veteran has a 
current disability, (2) contains evidence indicating that the 
disability is related to service, and (3) does not contain 
sufficient medical evidence for VA to make a decision, but 
(4) insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Based on this evidentiary posture, the Board concludes that a 
remand of the de novo issue of entitlement to service 
connection for PTSD is necessary.  Specifically, on remand, 
the Veteran should be accorded a pertinent VA examination.  
The purpose of this evaluation is to determine whether the 
Veteran has PTSD that is the result of his verified stressor.  
See McLendon v. Nicholson, supra (recognizing that 38 C.F.R. 
§ 3.159(c)(4) presents a low threshold for the requirement of 
a VA examination).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
nature, extent, and etiology of any 
diagnosed psychiatric disability, 
including PTSD.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

The examiner should specifically state 
whether a diagnosis of PTSD is 
appropriate.  A diagnosis of PTSD must be 
based on DSM-IV criteria and on only a 
verified or corroborated stressor.  In 
this regard, the examiner is hereby 
notified that the Veteran's only 
corroborated stressor is the death of his 
best friend, Mr. G.D., who also served in 
Vietnam (but at a different location than 
where the Veteran served).  

For any psychiatric disability other than 
PTSD that is diagnosed on examination, the 
examiner should render an opinion as to 
whether it is at least as likely as not, 
i.e., a 50 percent probability or greater, 
that any such disorder had its clinical 
onset in service or is otherwise related 
to active service-including the 
corroborated death of the Veteran's best 
friend, Mr. G.D.  

The examiner should describe all findings 
in detail and provide a complete rationale 
for all opinions offered.  

2.  Then, readjudicate the issue of 
entitlement to service connection for 
PTSD.  If the claim remains denied, the 
Veteran should be provided a Supplemental 
Statement of the Case (SSOC).  After the 
Veteran has been given the applicable time 
to submit additional argument, the claim 
should be returned to the Board for 
further review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


